EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Claim 1, line 2, before “comprising”, delete “based top coat” and insert “based print receptive top coat formulation”.
Claim 1, line 7, after “water based” and before “top coat”, insert “print receptive”.
Claim 1, line 8, after “the” and before “adheres”, delete “top coat” and insert “water based print receptive top coat formulation”.
Claim 1, line 11, after “offset, ”, delete “laser (cold as well as hot laser) and toner inks including (liquid and dry toner” and insert “cold laser, hot laser, liquid toner inks, and dry toner inks”.
Claim 1, line 13, after “water based” and before “top coat”, insert “print receptive”.
Claim 3, line 1, after “water based” and before “top coat”, insert “print receptive”.
Claim 5, line 1, after “water based” and before “top coat”, insert “print receptive”.
Claim 6, line 1, after “water based” and before “top coat”, insert “print receptive”.
Claim 9, line 1, after “water based” and before “top coat”, insert “print receptive”. 
Claim 12, line 1, after “top coat” and before “according”, insert “formed from the water based print receptive top coat formulation”.
Claim 18, line 1, after “water based” and before “top coat”, insert “print receptive”.
Claim 19, line 1, after “water based” and before “top coat”, insert “print receptive”.
Claim 20, line 2, before “consisting”, delete “based top coat” and insert “based print receptive top coat formulation”.
Claim 20, line 12, after “water based” and before “top coat”, insert “print receptive”.
Claim 20, line 13, after “the” and before “adheres”, delete “top coat” and insert “water based print receptive top coat formulation”.
Claim 20, line 16, after “offset, ”, delete “laser (cold as well as hot laser) and toner inks including (liquid and dry toner” and insert “cold laser, hot laser, liquid toner inks, and dry toner inks”.
Claim 20, line 18, after “water based” and before “top coat”, insert “print receptive”.

Authorization for this examiner’s amendment was given in a telephone interview with Wendy Choi on 23 Feb. 2021.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, 5-6, 9, 12, 14, and 16-20 are allowed.  

Shimizu et al. (JP 2000/238425 A, published 05 Sep. 2000, hereinafter Shimizu) teaches a recording sheet for an aqueous ink comprising a cationic (meth)acrylic polymer (A) and a polyvinyl alcohol/N-vinyl pyrrolidone copolymer (B) with a A:B weight ratio of 70:30 to 30:70 (Abstract), that is 30 to 70 parts cationic polymer to 100 parts total polymer.  Shimizu teaches that the vinyl monomer in the cationic acrylic polymer has a hydroxyl group (paragraph 0014).  
Shimizu does not disclose the claimed amount of cationic acrylic polymer in his formulation, the hydroxyl value of the cationic acrylic polymer, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Kasahara et al. (US Patent Application 2003/0102217, published 05 Jun. 2003, hereinafter Kasahara) teaches a multilayer coating film with a cationic acrylic resin (paragraph 0013) with hydroxyl-containing acrylic monomers (paragraph 0014), and this cationic acrylic resin has a hydroxyl value of 30 to 200 mg KOH/g and an acid value of 1 to 50 mg KOH/g (paragraph 0017).  
Kasahara does not disclose the claimed amount of cationic acrylic polymer in his formulation, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Higuchi et al. (JP 2016/204691 A, published 08 Dec. 2016, hereinafter Higuchi) teaches an aqueous metal surface treatment containing a cationic resin with a hydroxyl value of 5 to 100 mg KOH/g resin (paragraph 0054).
Higuchi does not disclose the claimed amount of cationic acrylic polymer in his formulation, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Tsuboniwa et al. (US Patent Application 2002/0188070, published 12 Dec. 2002, hereinafter Tsuboniwa) teaches a coating containing a polymer with an acid value of not more than 20 (paragraph 0036).
Tsuboniwa does not disclose the claimed amount of cationic acrylic polymer in his formulation, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Yamashita (US Patent Application 2009/0130348 A1, published 21 May 2009, hereinafter Yamashita) teaches an undercoat layer including a copolymer resin of vinyl pyrrolidone and vinyl acetate (paragraph 0027), and the polymerization ratio by mole of vinyl pyrrolidone to vinyl acetate in the copolymer is preferably 70/30 to 30/70 (paragraph 0029).  The vinyl pyrrolidone/vinyl acetate copolymer resin used by Yamashita is E-735 (paragraph 0186).  Yamashita discloses the use of a binder with a Tg of 117[Symbol font/0xB0]C; however, given that the claim requires Tg of “about” 115⁰C where “about” includes values slightly above and below that claimed, the E-375 copolymer meets the claimed Tg.


Oscar and Wasserman (US Patent Application 2010/0035026 A1, published 11 Feb. 2010, hereinafter Oscar) teaches the use of Ottopol KX-99 cationic acrylics (paragraph 0031), and Gellner Industrial, LLC (KX-99 Technical Data sheet, undated) discloses that the viscosity of the KX-99 product is 300-800 cP (page 1, Product Specifications).
Oscar does not disclose the claimed amount of cationic acrylic polymer in his formulation, the hydroxyl value of the cationic acrylic polymer, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Dinescu et al. (US Patent Application 2008/0188599 A1, published 07 Aug. 2008, hereinafter Dinescu) teaches that ink-receptive coatings can be used to make customizable labels (paragraph 0004).
Dinescu does not disclose the claimed amount of cationic acrylic polymer in his formulation, the hydroxyl value of the cationic acrylic polymer, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Naik et al. (WO 03/016045, published 27 Feb. 2003, hereinafter Naik) teaches that ink-receptive coating products are easily made by applying an ink-receptive composition to a surface of a label stock (page 36, lines 7-9).


Chen et al. (US Patent Application 2013/0307914 A1, published 21 Nov. 2013, hereinafter Chen) teaches that the cationic polymer used as a bonding agent for fixing ink has a pH ranging from 4 to 7 (paragraph 0029).
Chen does not disclose the claimed amount of cationic acrylic polymer in his formulation, the hydroxyl value of the cationic acrylic polymer, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Upon updating the searches, Kashiwazaki et al. (JP H07/61113 A, published 07 Mar. 1995, hereinafter Kashiwazaki) and Muramoto and Izumiya (US Patent Application 2004/0118687 A1, published 24 Jun. 2004, hereinafter Muramoto) were found.  Kashiwazaki teaches the relative amount of the cationic polymer to the amount of the binder in an inkjet recording medium.
Kashiwazaki does not disclose the claimed amount of cationic acrylic polymer in his formulation, the hydroxyl value of the cationic acrylic polymer, the binder is a pyrrolidone/vinyl acetate copolymer, nor the Tg of the binder.

Muramoto teaches the hydroxyl number for acrylic polymer in a coating formulation is 50 to 150.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787